         Case 5:20-cv-03264-SAC Document 12 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ERIC SHANE KNACKSTEDT,

               Plaintiff,

               v.                                            CASE NO. 20-3264-SAC

GARY BUNTING, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Although

Plaintiff is currently incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas

(“EDCF”), the claims giving rise to his Complaint occurred during his detention at the Douglas

County Jail in Lawrence, Kansas (“DCJ”). The Court granted Plaintiff leave to proceed in forma

pauperis. On January 26, 2021, the Court entered a Memorandum and Order and Order to Show

Cause (Doc. 11) (“MOSC”) granting Plaintiff until February 19, 2021, in which to show good

cause why his Complaint should not be dismissed or to file a proper amended complaint to cure

the deficiencies set forth in the MOSC. Plaintiff has failed to respond by the Court’s deadline.

       The Court found in the MOSC that Plaintiff failed to allege deliberate indifference. The

“negligent failure to provide adequate medical care, even one constituting medical malpractice,

does not give rise to a constitutional violation.” Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 811

(10th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)). Plaintiff’s apparent

disagreement over course of treatment does not rise to the level of a constitutional violation. Gee

v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010). Plaintiff has failed to show that the officials

were both aware of facts from which the inference could be drawn that a substantial risk of serious

harm existed, and that they also drew the inference.

                                                 1
           Case 5:20-cv-03264-SAC Document 12 Filed 02/23/21 Page 2 of 2




        Plaintiff claims that his equal protection rights have been violated, but his allegations fail

to state a plausible claim. To allege an equal protection violation, a plaintiff must state facts

indicating that defendants treated him differently than other similarly situated individuals. See

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Plaintiff does not allege that

he was treated differently on the basis of class membership. To proceed upon an equal protection

claim as a “class-of-one plaintiff,” there must be allegations that others similarly situated in every

material respect were intentionally treated differently and that the government’s action was

irrational and abusive. Haik v. Salt Lake City Corp., 567 F. App’x 621, 631–32 (10th Cir. 2014);

Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216 (10th Cir. 2011). Plaintiff’s allegations

do not assert that he has been treated differently from inmates who are similarly situated in every

material respect. Nor does he allege facts showing that the defendants’ actions have been

irrational.

        The Court provided in the MOSC that “[i]f Plaintiff does not file an amended complaint

within the prescribed time that cures all the deficiencies discussed herein, this matter will be

decided based upon the current deficient Complaint and may be dismissed without further notice

for failure to state a claim.” (Doc. 11, at 11.) Plaintiff has failed to respond by the Court’s deadline

and has failed to show good cause why his Complaint should not be dismissed for failure to state

a claim.

        IT IS THEREFORE ORDERED BY THE COURT that this matter is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated February 23, 2021, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE
                                                   2
